United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2042
                                     ___________

In re: David A. Russ,                            *
                                                 *
                Debtor,                          *
                                                 *
------------------------------------------------ *
                                                 * Appeal from the United States
Kevin J. Lamson,                                 * District Court for the
                                                 * District of Minnesota.
                Appellant,                       *
                                                 *     [UNPUBLISHED]
        v.                                       *
                                                 *
David A. Russ,                                   *
                                                 *
                Appellee.                        *
                                           ___________

                           Submitted: March 26, 2001
                               Filed: March 29, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Kevin Lamson continues his extended post-discharge effort to pull a valuable
asset, stock in Damark Corporation, into David Russ’s bankruptcy estate. Relevant
background is set forth in In re Russ, 187 F.3d 978 (8th Cir. 1999). In this proceeding,
Lamson moved to compel Russ to amend his bankruptcy schedules to include his
partnership interest in RuWest, which allegedly owned Damark stock. The bankruptcy
court1 denied the motion, finding that Russ and his partner had dissolved RuWest and
conveyed their interest in its assets to Russ’s wife some two years before Russ filed for
bankruptcy. On appeal, the district court2 affirmed, and Lamson now appeals to this
court. Having reviewed the record, we agree with the district court that the bankruptcy
court’s critical findings of fact are not clearly erroneous. Indeed, they are consistent
with, if not commanded by, the fact finding in earlier state court litigation in which
Lamson unsuccessfully sought to recover Damark stock. See DLH, Inc. v. Russ, 566
N.W.2d 60 (Minn. 1997).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE NANCY C. DREHER, United States Bankruptcy Judge for
the District of Minnesota.
      2
        The HONORABLE ANN D. MONTGOMERY, United States District Judge
for the District of Minnesota.
                                           -2-